                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:13-CR-237-D
                                  No. 5:20-CV-136-D


 TONYMARICHALSHARP,                         )
                                            )
                          Petitioner,       )
                                            )
                   v.                       )                    ORDER
                                            )
 UNITED STATES OF AMERICA,                  )
                                            )
                          Respondent.       )


        On March 31, 2020, Tony Marichal Sharp ("Sharp" or ''petitioner'') filed a pro se motion

 under 28 U.S.C. § 2255 to vacate, set aside, or correct his 480-month sentence [D.E. 520]. On May

 11, 2020, the government moved to dismiss Sharp's petition [D.E. 531] and filed a memorandum

'in support [D.E. 532]. On May 27, 2020, Sharp responded in opposition and moved to appoint

 counsel [D.E. 534]. On February 1, 2021, Sharp moved prose for compassionate release under the

 First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5238-41 (2018)

 (codified as amended at 18 U.S.C. § 3582) [D:E. 547]. On May 19, 2021, Sharp, through counsel,
                                        I
 filed a memorandum in support and exhibits [D.E. 550]. On June 2, 2021, the government

 responded in opposition [D.E. 553] and filed an exhibit [D.E. 554]. On June 4, 2021, Sharp replied

 [D.E. 556]. As explained below, the court grants the government's motion to dismiss, dismisses

 Sharp's section 2255 motion, denies Sharp's motion for compassionate release, and denies Sharp's

motion for appointment of counsel.·

                                                 I.

        On October 28, 2013, pursuant to a plea agreement, Sharp pleaded guilty to conspiracy to
distribute and possess with intent to distribute 280 grams or more ofcocaine base (crack) (count one)

and brandishing and discharging a firearm during and in relation to a drug trafficking crime and

aiding and abetting (count nine). See [D.E. 1, 101, 102]. On May 16, 2014, the court held Sharp's

sentencing hearing and adopted the facts as set forth in the Presentence Investigation Report

("PSR"). See [D.E. 233,251,252,334]. The court calculated Sharp's total offense level to be 40,

his criminal history category to be IV, and his advisory guideline range to be 360 months' to life

imprisonment on count one and 120 months' consecutive imprisonment on count nine. See [D.E.

252] 1; [D.E. 334] 5. Afterthoroughlyconsideringallrelevantfactorsunder 18 U.S.C. § 3553(a),

the court sentenced Sharp to 360 months' imprisonment on count one and 120 months' consecutive

imprisonment on count nine, for a total sentence of 480 months' imprisonment. See [D.E. 251] 2;

[D.E. 334] 6-18. Sharp appealed [D.E. 253]. On March 19, 2015, the United States Court of

Appeals for the Fourth Circuit affirmed the court's judgment. See United States v. Sham, 598 F.

App'x 181, 182 (4th Cir. 2015) (per curiam.) (unpublished); [D.E. 381].

       On January 14, 2016, Sharp, through counsel, moved for sentence reduction pursuant to 18

U.S.C. § 3582(c)(2), U.S.S.G. § lBl.10, and Amendment 782 [D.E. 407]. On February 5, 2016,

Sharp moved pro se for sentence reduction [D.E. 410]. On March 4, 2016, the government

responded in opposition [D.E. 412]. On October 23, 2017, and May 21, 2018, Sharp filed additional

prose motions for sentence reduction [D.E. 462, 470]. On July 20, 2018, the court denied Sharp's

motions [D.E. 480]. Sharp appealed [D.E. 482]. On October 26, 2018, the Fourth Circuit affirmed

the court's denial. See United States v. Sham. 740 F. App'x 376, 376 (4th Cir. 2018) (per curiam.)

(unpublished); [D.E. 489].

       In Sharp's section 2255 motion, he contends that his section 924(c) conviction on count nine

violates United States v. Davis, 139 S. Ct. 2319 (2019), and Johnson v. United States, 135 S. Ct.

                                                 2
2551 (2015). See [D.E. 520] 4, 13-14.

       A motion to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil Procedure for ''failure

to state a claim upon which relief can be granted" tests a complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677~78 (2009); Bell Atl. Cor;p. v. Twombly, 550 U.S. 544,

555-63, 570 (2007); Coleman v. Md. Court of AP,Peals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd,

566 U.S. 30 (2012); Giarratano v. Johnso:g, 521 F.3d 298,302 (4th Cir. 2008); accord Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). In considering a motion to dismiss, a court need

not accept a complaint's legal conclusions. See,     ~   Iqbal, 556 U.S. at 678. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S. at 677-79. Moreover, a court

may take judicial notice of public records without converting a motion to dismiss into a motion for

summary judgment. See, e.g.• Fed. R. Evid. 201 (d); Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551

U.S. 308, 322 (2007); Philips v. Pitt Cnty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). In

reviewing a section 2255 motion, the court is not limited to the motion itself. . The court may

consider "the files and records of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11

F.3d 223, 225 (1st Cir. 1993). Likewise, a court may rely on its own familiarity with the case. See,

e.g.. Blackledge v. Alliso:g, 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354,

359-60 (4th Cir. 2013).

       Section 2255(f) contains a one-year statute of limitations. Section 2255(f) provides that the

one-year clock is triggered by one of four conditions, whichever occurs last:

       (1) the date on which the judgment of conviction becomes final;
       (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, if the
       movant was prevented from making a motion by such governmental action;


                                                 3
       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could have
       been discovered through the exercise of due diligence.

28 U.S.C. §§ 2255(t)(l }-{4); see Johnson v. United States, 544 U.S. 295, 299-300 (2005); Whiteside

v. United States, 775 F.3d 180, 182-83 (4th Cir. 2014) (en bane).

       On March 19, 2015, the Fourth Circuit entered judgment against Sharp. See Sm, 598 F.

App'x at 182. Sharp's judgment became final on June 17, 2015, and his time to file a section 2255

motion ended on June 17, 2016. See Clay v. United States, 537 U.S. 522, 527 (2003). Sharp,

however, did not file his section 2255 motion until March 31, 2020. See [D.E. 520]. Thus, Sharp's

section2255 motion is untimely under section2255(t). Furthermore, Sharp has not plausibly alleged

that any governmental action prevented him from filing a timely motion, that his motion is based on

a right newly recognized by the Supreme Court, 1 or that his motion is based on facts that could not

have been discovered earlier through the exercise ofdue diligence. Accordingly, the court dismisses

Sharp's section 2255 motion as untimely under section 2255(t).

       Alternatively, Sharp procedurally defaulted his claim by failing to raise it on direct appeal.

Thus, the general rule ofprocedural default bars Sharp from presenting his claim under section 2255.

See, e.g.• Massaro v. United States, 538 U.S. 500, 504 (2003); Bousley v. United States, 523 U.S.

614,621 (1998); United States v. Fugit, 703 F.3d248, 253 (4th Cir. 2012); United States v. Sanders,

247 F.3d 139, 144 (4th Cir. 2001 ). Furthermore, Sharp has not plausibly alleged "actual innocence"

or "cause and prejudice" resulting from the alleged error about which he now complains. See



       1
        Sharp argues that Davis was not yet decided when he appealed, see [D.E. 520] 4-6, but
Davis does not help Sharp. See [D.E. 532] 3-4.

                                                 4
Bousley. 523 U.S. at 622-24; Coleman v. Thompson, 501 U.S. 722, 753 (1991); United States v.

Frady, 456 U.S. 152, 170 (1982); United States v. Pettiford, 612 F.3d 270, 280--85 (4th Cir. 2010);

Sanders, 247 F.3d at 144; United States v. Mikalajunas, 186 F.3d 490, 492-95 (4th Cir. 1999).

Thus, the claim fails.

       Alternatively, Sharp's plea agreement contains an appellate waiver. See [D.E. 102] ,r 2(c).

In the waiver, Sharp agreed

       [t]o waive knowingly and expressly all rights, conferred by 18 U.S.C. § 3742, to
       appeal whatever sentence is imposed, including any issues that relate to the
       establishment ofthe advisory Guideline range, reserving only the right to appeal from
       a sentence in excess ofthe applicable advisory Guideline range that is established at
       sentencing, and further to waive all rights to contest the conviction or sentence in any
       post-conviction proceeding, including one pursuant to 28 U.S.C. § 2255, excepting
       an appeal or motion based upon grounds of ineffective assistance of counsel or
       prosecutorial misconduct not known to the Defendant at the time of the Defendant's
       guilty plea. The foregoing appeal waiver does not constitute or trigger a waiver by
       the United States of any of its rights to appeal provided by law. ·                  ·

Id. In light of Sharp's Rule 11 proceeding, the appellate waiver is enforceable. See [D.E. 101];

United States v. Copeland, 707 F.3d 522, 528-30 (4th Cir. 2013); United States v. Davis, 689 F.3d

349, 354-55 (4th Cir. 2012) (per curiam); United States v. Thomsbmy, 670 F.3d 532, 537 (4th Cir.

2012); United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005). Sharp's claim falls within the

appellate waiver. Accordingly, the waiver bars the claim.

       Alternatively, the claim fails on the merits. In Davis, the Court analyzed the constitutionality

of a section 924(c) conviction tied to an underlying "crime of violence." See Davis, 139 S. Ct. at

2327-36. Likewise, in Johnso~ the Court analyzed a section 924(c) conviction predicated on a

"crime of violence" grounded in the residual clause. See Johnso~ 135 S. Ct. at 2555-63. In

contrast, Sharp's section 924(c) conviction was predicated on a drug trafficking crime. See [D.E.

102]. Thus, Davis and Johnson do not help Sharp.


                                                  5
       After reviewing the claim presented in Jones' s motions, the court finds that reasonable jurists

would not find the court's treatment of Sharp's claim debatable or wrong and that the claim does not

deserve encouragement to proceed any further. Accordingly, the court denies a certificate of

appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack

v. McDaniel, 529 U.S. 473,484 (2000).

                                                 II.

       As for Sharp's motion for compassionate release, on December 21, 2018, the First Step Act

went into effect. See First Step Act, 132 Stat. at 5249. Before the First Step Act, only the Director

of the Bureau of Prisons ("BOP") could file a motion for compassionate release. Under the First ·

Step Act, a sentencing court may modify a sentence of imprisonment either upon a motion of the

Director of the BOP "or upon motion of the defendant after the defendant has fully exhausted all

adminii;t:rative rights to appeal a failure of the [BOP] to b~g a motion on the defendant's behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant's facility,

whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under.section3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include u.s·.s.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

                                                  6
safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%
                                                                                      \

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1.2 Application note 2 states


       2
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           oflife expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment of a correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because of the aging process; and (iii) has served at least 10 years or 75

                                                    7
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductionintheterm.ofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U. S.S.G. § lB 1.13 to account for the First Step Act. Accordingly, section lB 1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A). See,~, United States v.     Him 997 F.3d 181, 186 (4th Cir. 2021); United States
v. Kibble, 992 F.3d 326, 330-31 (4th Cir. 2021 ); United States v. McCoy, 981 F.3d 271, 280-84 (4th

Cir. 2020). Rather, "[section] lB 1.13 only applies when a request for compassionate release is made



                     percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant :would be the only available caregiver for the
                        spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 8
upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section

1B1.13 provides informative policy when assessing an inmate's motion, but a court independently

determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3582(c)(l)(A)(i). See High. 997 F.3d at 186; McCoy, 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § 1B1.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3553(a) factors. See, e.g., McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101-03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. R:yffm, 978 F.3d 1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clar~ No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       On March 2, 2021, Sharp submitted a compassionate release request, which the warden

denied on March 11, 2021. See [D.E. 550] 2. The government has not invoked section 3582's

exhaustion requirement. See [D.E. 553] 1 n.2; United States v. Alam, 960 F.3d 831, 833-34 (6th

Cir. 2020).3 Accordingly, the court addresses Sharp's claim on the merits.

       Sharp seeks compassionate release pursuant to section 3582(c)(1 )(A). In support of his

request, Sharp cites the COVID-19 pandemic, his bout with and recovery from COVID-19, his race,

and his history of smoking, chronic rhinitis, lower back pain, muscle spasms, pityriasis versicolor,

andonychiaandparonychiaofthetoe. See [D.E. 550] 4-5, 7; [D.E. 550-4]; [D.E. 556] 1, 5. Sharp

also cites the conditions at Atwater USP, his rehabilitation efforts, his release plan, and his new

advisory guideline range on count one. See [D.E. 547-1]; [D.E. 547-2] 1-5; [D.E. 550] 6, 8-10;


       3
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
           ·

jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                 9
[D.E. 550-6]; [D.E. 550-7]; [D.E. 550-8]; [D.E. 550-9]; [D.E. 550-10]; [D.E. 550-11]; [D.E. 556]

6-7.4

        As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Sharp states that he

suffers from a history of smoking, chronic rhinitis, lower back pain, muscle spasms, pityriasis

versicolor, and onychia and paronychia of the toe, he has not demonstrated that he is not going to

recover from these conditions or that they cannot be treated while Sharp serves his sentence. The

same point holds true if Sharp were again to contract COVID-19. Moreover, Sharp has received

both doses of the Pfizer BioNTech vaccine. See [D.E. 550] 4 n.3; [D.E. 553] 19-20; [D.E. 554].

Sharp argues that the vaccine may not lower his medical risks, but the court rejects his argument as

meritless. Cf. [D.E. 556] 2-4 Accordingly, reducing Sharp's sentence is not consistent with

application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Sharp's medical conditions, Sharp's rehabilitation efforts, his release plan,

and his new advisory guideline range are extraordinary and compelling reasons under section

3582(c)(1 )(A). Cf. United States v. Raia, 954 F .3d 594, 597 (3d Cir. 2020) ("[T]he mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus's spread."). Even so, the section 3553(a)

factors counsel against reducing Sharp's sentence. See High, 997 F .3d at 187-91; Kibble, 992 F .3d


        4
        Sharp's new advisory guideline range on count one is 324 to 405 months' imprisonment
based on a total offense level 38 and criminal history category IV. See [D.E. 550] 8; [D.E. 550-5].

                                                 10
at 331-32; United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL

1874140, at *3-8.

       Sharp is 27 years old and engaged in horrific criminal conduct from at least 2009 until 2013.

See PSR ,r,f 5-26. Sharp was a member of a violent drug trafficking organization responsible for

assaults, shootings, and rape. See id. Sharp helped to distribute 12.15 kilograms of cocaine. See

id. mf 24, 26. Moreover, Sharp violently furthered the organization's goals, including shooting a man

in a parking lot and orchestrating a home invasion in which a rival drug dealer's girlfriend was raped

in front ofher six-year old daughter. See id. ,r,r 18-21, 25-26. Sharp also acted as a manager in the

organization, delivered drugs for the organization, used others to deliver drugs on his behalf, and

possessed a firearm to further his drug dealing. See id.      mf 24, 26. At sentencing, the court
                                                                                                 I

commented that the criminal behavior (especially the home invasion, rape, and subsequent assault)

took the court's ''breath away'' due to how evil it was. [D.E. 334] 12-18. Furthermore, Sharp is a

recidivist drug dealer with convictions for sale and delivery of cocaine, attempting to traffick

cocaine, and possession of drug paraphernalia (two counts). See PSR mf 30-35. Although Sharp

has taken some positive steps while incarcerated, he sustained disciplinary infractions for using a

third party texting service to circumvent the institution's email monitoring system, refusing work

assignments or programming, possessing alcohol or drugs, fighting, possessing a dangerous weapon,

assaulting an inmate without serious injury, phone abuse/disrupt monitoring, and possessing a non-

hazardous tool. See [D.E. 547-1]; [D.E. 547-2] 1-5; [D.E. 550] 8-10; [D.E. 550-3]; [D.E. 550-6];

[D.E. 550-7]; [D.E. 550-8]; [D.E. 550-9]; [D.E. 550-10]; [D.E. 550-11]; [D.E. 553] 7-8; [D.E. 556]

6-7. Sharp's serious misconduct in prison suggests that he will not comply with the law when he

is ultimately released.



                                                 11
       The court has considered Sharp's exposure to and recovery from COVID-19, his vaccination

status, his medical conditions, his rehabilitation efforts, his serious misconduct in prison, his new

advisory guideline range, and his release plan. Cf. Pepper v. United States, 562 U.S. 476, 480-81

(2011); High, 997 F.3d at 187-91; United States v. McDonald, 986 F.3d 402,412 (4th Cir. 2021);

UnitedStatesv. Martin, 916F.3d389, 398 (4th Cir. 2019). Havingconsideredtheentirerecord, the

steps that the BOP has taken to address COVID-19 and to vaccinate and treat Sharp, the section

3553(a) factors, Sharp's arguments, the government's persuasive response, and the need to punish

Sharp for his serious criminal hehavior, to incapacitate Sharp, to promote respect for the law, to deter

others, and to protect society, the court declines to grant Sharp's motion for compassionate release.

See,   ~   Chavez-Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018); High. 997 F.3d at

187-91; Ruffin, 978 F.3d at 100~9; Chambliss, 948 F.3d at 693-94; United States v. Hill, No.

4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F.

App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

                                                  m.
       In sum, the court GRANTS the government's motion to dismiss [D.E. 531], DISMISSES

Sharp's section 2255 motions [D.E. 520], DENIES a certificate of appealability, DENIES Sharp's

motion for compassionate release [D.E. 547], and DENIES as moot Sharp's motion for appointment

of counsel [D.E. 534].

        SO ORDERED. This 2.. day of July 2021.



                                                           JSC.DEVERID
                                                           United States District Judge




                                                  12
